

115 S304 RS: Tribal Veterans Health Care Enhancement Act
U.S. Senate
2017-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 149115th CONGRESS1st SessionS. 304[Report No. 115–112]IN THE SENATE OF THE UNITED STATESFebruary 3, 2017Mr. Thune (for himself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsJune 15, 2017Reported by Mr. Hoeven, without amendmentA BILLTo amend the Indian Health Care Improvement Act to allow the Indian Health Service to cover the
			 cost of a copayment of an Indian or Alaska Native veteran receiving
			 medical care or services from the Department of Veterans Affairs, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Tribal Veterans Health Care Enhancement Act. 2.Liability for paymentSection 222 of the Indian Health Care Improvement Act (25 U.S.C. 1621u) is amended by adding at the end the following:
			
 (d)Veterans Affairs copaymentsThe Service may pay, in accordance with section 412, the cost of a copayment assessed by the Department of Veterans Affairs to an eligible Indian veteran (as defined in section 412) for covered medical care (as defined in such section)..
 3.Copayments for tribal veterans receiving certain medical servicesTitle IV of the Indian Health Care Improvement Act (25 U.S.C. 1641 et seq.) is amended by adding at the end the following:
			
				412.Payments for eligible Indian veterans receiving covered medical care at VA facilities
 (a)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)in the Senate— (i)the Committee on Veterans’ Affairs; and
 (ii)the Committee on Indian Affairs; and (B)in the House of Representatives—
 (i)the Committee on Veterans’ Affairs; and (ii)the Committee on Natural Resources.
 (2)Covered medical careThe term covered medical care means any medical care or service that is— (A)authorized for an eligible Indian veteran under the contract health service and referred by the Service; and
 (B)administered at a facility of the Department of Veterans Affairs, including any services rendered under a contract with a non-Department of Veterans Affairs health care provider.
 (3)Eligible Indian veteranThe term eligible Indian veteran means an Indian or Alaska Native veteran who is eligible for assistance from the Service. (b)Memorandum of understanding (1)In generalNotwithstanding any other provision of law, except as provided in paragraph (3), the Secretary (or a designee, including the director of any area office of the Service), the Secretary of Veterans Affairs (or a designee) and any tribal health program, as applicable, shall enter into a memorandum of understanding, in consultation with Indian tribes to be impacted by the memorandum of understanding (on a national or regional basis), that authorizes the Secretary or tribal health program, as applicable, to pay to the Secretary of Veterans Affairs any copayments owed to the Department of Veterans Affairs by eligible Indian veterans for covered medical care.
 (2)Factors for considerationIn entering into a memorandum of understanding under paragraph (1), the Secretary, the Secretary of Veterans Affairs, and any tribal health program, as applicable, shall take into consideration any findings contained in the report under subsection (e).
 (3)ExceptionThe Secretary, the Secretary of Veterans Affairs, and any tribal health program, as applicable, shall not be required to enter into a memorandum of understanding under paragraph (1) if the Secretary, the Secretary of Veterans Affairs, and any tribal health program, as applicable, jointly certify to the appropriate committees of Congress that such a memorandum of understanding would—
 (A)decrease the quality of health care provided to eligible Indian veterans; (B)impede the access of those veterans to health care; or
 (C)substantially decrease the quality of, or access to, health care by individuals receiving health care from the Department of Veterans Affairs or beneficiaries of the Service.
 (c)Payment by ServiceNotwithstanding any other provision of law and in accordance with the relevant memorandum of understanding described in subsection (b), the Service may cover the cost of any copayment assessed by the Department of Veterans Affairs to an eligible Indian veteran receiving covered medical care.
 (d)Authorization To accept fundsNotwithstanding section 407(c), section 2901(b) of the Patient Protection and Affordable Care Act (25 U.S.C. 1623(b)), or any other provision of law, and in accordance with the relevant memorandum of understanding described in subsection (b), the Secretary of Veterans Affairs may accept a payment from the Service under subsection (c).
 (e)ReportNot later than 90 days after the date of enactment of this section, the Secretary and the Secretary of Veterans Affairs shall submit to the appropriate committees of Congress a report that describes—
 (1)the number of veterans, disaggregated by State, who— (A)are eligible for assistance from the Service; and
 (B)have received health care at a medical facility of the Department of Veterans Affairs; (2)the number of veterans, disaggregated by State and calendar year, who—
 (A)are eligible for assistance from the Service; and (B)were referred to a medical facility of the Department of Veterans Affairs from a facility of the Service during the period—
 (i)beginning on January 1, 2011; and (ii)ending on December 31, 2016; and
 (3)an update regarding efforts of the Secretary and the Secretary of Veterans Affairs to streamline health care for veterans who are eligible for assistance from the Service and have received health care at a medical facility of the Department of Veterans Affairs and at a facility of the Service, including a description of—
 (A)any changes to the provision of health care required under this Act; and (B)any barriers to efficiently streamline the provision of health care to veterans who are eligible for assistance from the Service..June 15, 2017Reported without amendment